Citation Nr: 1015238	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 8, 
2007, for a 100 percent evaluation for coronary artery 
disease.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), prior to December 8, 2007.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 
1980 to February 1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
June 2005 and April 2008 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

As support for his claim, the Veteran testified at a hearing 
at the RO in April 2009, before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  

The TDIU claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Another preliminary point worth mentioning is that, in his 
December 2008 accredited representative's statement (VA Form 
646) and April 2009 personal hearing, the Veteran raised two 
additional claims that had not been previously made or 
adjudicated - for service connection for peripheral vascular 
disease and a mood disorder, respectively.  So each 
additional claim is referred to the RO for appropriate 
development and consideration.  The Board does not have 
jurisdiction to consider them, even in a remand, because the 
RO has not considered these claims in the first instance, 
much less denied them, followed by the initiation of a timely 
appeal to the Board by the Veteran.  See 38 C.F.R. § 20.200 
(2009).  See, too, Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(the Board does not have jurisdiction over an issue not yet 
adjudicated by the RO).  




FINDING OF FACT

1.  The Veteran filed a claim for increased rating of his 
coronary artery disease in February 2005.

2.  It was not factually ascertainable that the Veteran met 
the 100 percent level for coronary artery disease during 
February 2004 to February 2005.  

3.  The Veteran first established entitlement to a higher 100 
percent rating for coronary artery disease on December 8, 
2007.  


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
December 8, 2007, for the assignment of the higher 100 
percent rating for coronary artery disease.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.156, 3.400, 4.1-4.7, 4.21, 4.104, Diagnostic Code 7005 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all 
VA notice errors are presumptively prejudicial, in part, 
because it was "complex, rigid, and mandatory."  Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  
See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further stated in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that "[a]ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  
Indeed, the Veterans Court held that for an increased-
compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
September 2007, and February and August 2008.  These letters 
informed him of the evidence required to substantiate his 
claim, and of his and VA's respective responsibilities in 
obtaining supporting evidence.  
Also keep in mind that his appeal is for an earlier effective 
date, the final downstream element of his claim, initially 
arose in the context of him trying to establish his 
underlying entitlement to an increased disability rating for 
coronary artery disease, which since has been granted.  And 
in Goodwin v. Peake, 22 Vet App 128 (2008), the Court held 
that once a decision awarding service connection, a 
disability rating (or, here, a higher form of a disability 
rating), and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim as it arose in its initial 
context already has been substantiated.  Dingess, 
19 Vet. App. at 490.  Thereafter, once a notice of 
disagreement (NOD) has been filed, for example contesting a 
downstream issue such as the effective date assigned for the 
award, the notice requirements of 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the Appellant, 
including as to what evidence is necessary to establish a 
more favorable decision with respect to downstream elements 
of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The Veteran received this required notice concerning the 
downstream effective date element of his claim, in the 
November 2008 SOC, including apprising him that evidence of 
an earlier-filed claim, which did not become final and 
binding on him based on the evidence then of record, is 
needed to substantiate his claim for an earlier effective 
date.  See, too, Huston v. Principi, 17 Vet. App. 195 (2003).  
He also received notice of the downstream element of 
effective date assignment in the August 2008 VCAA notice.

VA also has a duty to assist the Veteran in developing his 
claim.  This duty includes assisting him in the procurement 
of records and providing an examination when necessary to 
decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); 38 C.F.R. § 20.1102.  The RO obtained his VA, SSA 
and private treatment records and arranged for several VA 
compensation examinations.  He and his representative also 
submitted personal statements and testified at a hearing in 
April 2009.  Significantly, he has not identified, and the 
record does not otherwise suggest, any additional existing 
evidence that is necessary for a fair adjudication of his 
claim that has not been obtained.  Hence, no further notice 
or assistance to him is required to fulfill VA's duty to 
assist in developing his claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 
Vet. App. 183.



II.  Analysis-Entitlement to an Effective Date Earlier than 
December 8, 2007, for a 100 percent evaluation for Coronary 
Artery Disease

Previously, a July 2004 rating decision granted the Veteran's 
claim for service connection for coronary artery disease and 
assigned an initial 60 percent rating, retroactively 
effective from February 2, 2001.  He did not subsequently 
appeal his initial rating assignment by filing a notice of 
disagreement (NOD) within one year of that decision, making 
that decision final and binding.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).  

Subsequently, in an April 2008 rating decision on appeal, the 
RO increased the Veteran's rating for coronary artery disease 
from 60 percent to 100 percent, and assigned an effective 
date of December 8, 2007.  The RO determined that this was 
the date that the Veteran first established entitlement to 
the higher rating.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2009).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2009).  
VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The pertinent criteria for the effective date of an award for 
an increase in disability compensation are found in 38 
U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. §§ 
3.400(o)(1), 3.400(o)(2) (2009).  However, 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating.  Otherwise the general default 
rule for earlier effective dates applies.  See 
38 C.F.R. § 3.400(o)(1) (2009); Harper v. Brown, 10 Vet App 
125, 126 (1997).  

Thus, three possible dates may be assigned depending on the 
facts of the case, in the context of claims for an earlier 
effective date for an increased rating:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).  

Determining the appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2) (2009).

Essentially two theories of entitlement exist in this case.  
First, whether an increased rating claim was filed prior to 
December 8, 2007; and second, whether there is any evidence 
that the Veteran's service-connected coronary artery disease 
warranted the assignment of a 100 percent evaluation during 
the one year period prior to the date of claim.  The Board 
notes that the controlling issues in this case are therefore 
(1) the date on which the Veteran initiated his increased 
rating claim for coronary artery disease and (2) the date on 
which entitlement to a 100 percent evaluation for coronary 
artery disease was factually ascertainable.  38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.400.

As such, the initial inquiry is whether following the 
issuance of the unappealed July 2004 rating action, an 
increased rating claim for coronary artery disease, either 
formal or informal, was filed prior to December 8, 2007.  In 
this regard, the Board calls attention to 38 C.F.R. § 3.157.  
Under 38 C.F.R. §3.157(b)(1), a report of VA examination or 
hospitalization may be accepted as an informal claim for 
increase.  That is, the date of the VA outpatient examination 
or hospital admission will be accepted as the date of receipt 
of a claim if such a report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  See 38 C.F.R. § 3.157(b)(1).  
Reports of treatment by VA are deemed to be received as of 
the date of outpatient or hospital examination or date of 
admission to a VA hospital.  38 C.F.R. § 3.157(b)(1).  The 
Court has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal 
or informal, that would have entitled the claimant to an 
earlier effective date is remandable error.  See Lalonde v. 
West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  In 
this regard, the earliest VA treatment record that reveals 
any increase in symptomatology and severity of his coronary 
artery disease is dated in November 2005, which documents 
that the Veteran was brought to the ED on that date for chest 
pain which radiated to the neck.  However, preceding this, a 
May 2005 VA general compensation examination assessed the 
Veteran's coronary artery disease due to the Veteran's 
complaints of unemployability from his cardiac condition.  So 
the earliest informal claim appears to be in May 2005.

But, the Board finds his first formal claim (after the final 
July 2004 decision) was even earlier, dating back to February 
23, 2005.  The Veteran testified that he seeks an earlier 
effective date back to his 2005 application "for 
unemployability."  See personal hearing transcript, at 17.  
Concerning this, his claims file contains a statement, 
received on February 23, 2005, requesting "increased 
compensation based on unemployability due to my cardiac 
condition."  Unfortunately, the RO only construed this as 
limited to a claim for entitlement to TDIU.  However, in Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the Court recently held 
that a TDIU claim cannot be considered separate and apart 
from an increased rating claim.  Instead, the Court held that 
a TDIU claim is an attempt to obtain an appropriate rating 
for a service-connected disability.  Therefore, the Board 
broadly construes the February 2005 statement to also 
constitute a claim for an increase rating for coronary artery 
disease, not just a claim for TDIU.  

However, the Board's review of the record does not reveal any 
earlier claims for a higher rating for his coronary artery 
disease, prior to the February 2005 claim.  38 C.F.R. § 
3.1(p); 38 C.F.R. § 3.155(a); Brannon, 12 Vet. App. 32, 35; 
Talbert, 7 Vet. App. at 356-57.  Without this evidence, the 
Board necessarily finds that February 23, 2005 is the 
earliest date of receipt of his increased rating claim.

This being so, the Board turns its attention to whether there 
is any evidence of a factually ascertainable increase in 
severity of his coronary artery disease to the 100 percent 
disabling level, in the one year period prior to February 
2005-so, from February 2004 to February 2005.  38 C.F.R. 
§ 3.400(o)(2)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When reasonable doubt 
arises as to the degree of disability, such doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

The Veteran's coronary artery disease has been evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 (2009).  
Under that provision, arteriosclerotic heart disease 
(coronary artery disease) with a documented coronary artery 
disease resulting in a workload of greater than 7 METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required, is 
assigned a 10 percent rating.  A 30 percent rating is 
assigned when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent evaluation is assigned when more than one episode 
of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent rating is assigned when 
there is chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  See also DC 7006 
(myocardial infarction) and DC 7006 (hypertensive heart 
disease), with nearly identical criteria.

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2).

Regulations for diseases of the heart were amended effective 
from October 6, 2006.  However, a review of the regulations 
both prior to and after October 6, 2006 reveals that the 
relevant provisions in DCs 7005-7007, remain unchanged.  
71 Fed. Reg. 52,460 (Sept. 6, 2006).

A review of the competent evidence of record shows it is not 
factually ascertainable that his coronary artery disease 
warranted the assignment of a 100 percent evaluation during 
the one year period prior to the date of the February 2005 
claim.  
Concerning this, none of the competent evidence during 
February 2004 to February 2005 meets the criteria for a 
higher 100 percent rating for his coronary artery disease 
under DC 7005.  As mentioned, a 100 percent rating requires a 
finding of chronic congestive heart failure (CHF), or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  The April 2004 VA examination report assessed his 
heart condition as having a physical ability greater than 3 
METS of activity, which does not rise to the 100 percent 
level.  Also, the April 2004 examiner did not provide 
findings of CHF or ejection fraction.  A review of VA and 
private treatment records during February 2004-February 2005 
also fails to reveal any findings of a workload of 3 METS or 
less, an ejection fraction of less than 30 percent, or a 
finding of chronic CHF.  

Moreover, VA examination reports closely surrounding this 
period also fail to shed light on whether it was factually 
ascertainable that he met the 100 percent criteria under DC 
7005 during February 2004 to February 2005.  That is, VA 
examinations in September 2001, May 2005, and September 2007 
all fail to provide METS scores and ejection fraction levels.  
The same applies to other medical records surrounding this 
period, including reports of private hospitalization 
admissions for chest pain, dated in November 2005 and 
June2007.  The absence of such findings undercuts the 
possibility that his coronary artery disease symptomatology 
rose to the 100 percent level at anytime prior to December 8, 
2007, the current effective date.  

The Board also finds it was not factually ascertainable that 
the Veteran had chronic congestive heart failure during 
February 2004 to February 2005.  Significantly, the recent 
March 2008 VA examination report found that a history of 
congestive heart failure, with an onset of 1995.  This 
finding of a long history of CHF suggests a chronic CHF 
condition existed even during February 2004 to February 2005, 
making a 100 percent rating factually ascertainable.  
Nonetheless, the balance of the evidence points against 
finding a chronic CHF condition.  At the outset, even the 
March 2008 VA examiner stated the CHF was not chronic, with 
no episodes in the past 12 months.  And none of the earlier 
medical evidence confirms the Veteran was ever diagnosed with 
chronic congestive heart failure, providing highly probative 
evidence against the possibility that the Veteran had a 
chronic CHF.  Indeed, the September 2007 VA examiner 
specifically found no history of CHF, let alone of a chronic 
nature.  Similarly, the September 2001, April 2004, and 
May 2005 VA examination reports are silent regarding any 
findings of a then-current CHF condition or history of CHF.  
His private and VA treatment records similarly fail to 
document the existence of a chronic CHF condition during 
2004-2005.  So, overall, there is simply insufficient 
evidence that the Veteran's coronary artery disease became 
100 percent disabling during the one year preceding the 
February 2005 claim.  

Therefore, there is no evidence that the Veteran's increase 
in coronary artery disease disability, to a 100 percent 
disabling level, arose in the one year prior to his February 
2005 claim for an increased rating.  An increase in severity 
to 100 percent was not factually ascertainable.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Harper 
v. Brown, 10 Vet. App 125, 126.  

Rather, it appears that the severity of the Veteran's heart 
condition first noticeably increased on December 8, 2007, 
when he received emergency treatment and a cardiac 
catheterization at a hospital for his severe coronary artery 
disease symptoms.  To emphasize, under DC 7005, a 100 percent 
rating is awarded if coronary artery disease is productive of 
an ejection fraction of less than 30 percent.  In that 
regard, a private treatment record by Dr. B.J., dated 
December 8, 2007, notes that his ejection fraction at the 
time was 30-35 percent.  This provided sufficient evidence 
that the Veteran's heart condition had increased in severity 
to approximately, if not exactly, match the 100 percent 
criteria.  DC 7005.

Consequently, applying the general default rule for earlier 
effective dates, the effective date of an award for an 
increase in disability compensation will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o)(1).  
Here, the date entitlement arose (December 8, 2007) is 
clearly later in time than the date of receipt of the 
increased rating claim (February 23, 2005).  So, applying the 
general rule, the correct effective date is December 8, 2007.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an effective date earlier 
than December 8, 2007, for the award of the 100 percent 
disability rating for the coronary artery disease.  And as 
the preponderance of the evidence is against the claim, there 
is no reasonable doubt to resolve in the Veteran's favor, and 
his claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

ORDER

The claim for entitlement to an effective date earlier than 
December 8, 2007, for a 100 percent evaluation for coronary 
artery disease, is denied.

REMAND

The Veteran contends he has been unemployable due to the 
severity of his service-connected coronary artery disease and 
hypertension, prior to December 8, 2007, the date he began to 
receive compensation benefits at the 100 percent disabling 
level.  
A VA examination is required prior to adjudication of his 
TDIU claim, because there is currently no medical opinion as 
to whether the Veteran's ability to secure and maintain 
gainful employment (physical or sedentary) is impaired by the 
symptoms of his service-connected disabilities, particularly 
his service-connected coronary artery disease and 
hypertension.

All Veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16 (2009).  A finding of total disability is 
appropriate when there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).

If the Veteran's service-connected disability or disabilities 
do not satisfy the percentage requirements of § 4.16(a), then 
§ 4.16(b) provides that Veterans may have their cases 
submitted to the Director of Compensation and Pension Service 
for extra-schedular consideration if the RO determines he is 
unemployable by reason of his service-connected disabilities.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  So, to 
clarify, in the case of a claim for a total rating, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-
98 (1998).

The RO received his claim for entitlement to TDIU benefits on 
February 23, 2005.
So, here, the Board must examine the evidence of record from 
February 23, 2004 (one year prior to the February 2005 TDIU 
claim) until December 8, 2007.  Id.

The Veteran appears to have worked mostly as a military 
recruiter, during his period of active duty from 1980-1993.  
Concerning his civilian employment, the Veteran has reported 
that he worked as a laborer doing heavy lifting and heavy 
work until 2000 or 2001, at which point he stopped, primarily 
due to his back but also due to his coronary artery disease.  

In this regard, at the April 2004 VA examination, the Veteran 
reported a history of discomfort in the chest and 
tachycardia.  Notably, he had a history of smoking and had 
reduced to smoking 6-7 cigarettes per day at the time of this 
examination.  
The April 2004 VA examination report contains no opinion on 
the effect of his service-connected coronary artery disease 
and hypertension upon employability.  

At the May 2005 VA examination, The Veteran reported the 
following symptoms of his coronary artery disease and 
hypertension:  pain and tightness in his chest, one to two 
times a month; shortness of breath at rest, 1-2 times a week 
for about 15-20 minutes each episode, sometimes accompanied 
by diaphoresis; dizziness episodes 2-3 times a month for 5-10 
minutes each episode; minimal activity increases his dyspnea 
on exertion; can only ambulate or do minimal activity for 5-
10 minutes at a time, before he must rest.  Unfortunately, 
the May 2005 VA examination report stated that it was unable 
to offer an opinion regarding the effect of his coronary 
artery disease and hypertension on employability, because his 
back pain limits his tolerance to activity.  

He was hospitalized for complaints of chest tightness and 
shortness of breath in November 2005, and again in June 2007, 
and diagnosed with angina.  By the time of the June 2007 
hospitalization, he reported reduced smoking to 3 cigarettes 
a day, although he used to smoke a pack a day.  

At his September 2007 VA examination, the Veteran reported 
coronary artery disease symptoms of daily syncope, constant 
fatigue, daily angina, weekly dizziness, and dyspnea on mild 
exertion.  He stated it had been difficult for him to move 
around due to shortness of breath and angina.  He added that 
his symptomatology has grown progressively worse.  The 
September 2007 VA examiner listed findings that the Veteran's 
heart disease contributes to his unemployment, although it 
was vague as to the extent of impairment of employment, as 
might be due to any particular symptom(s).  The examiner also 
found his coronary artery disease affects his usual daily 
activities, including severe effects on chores and shopping, 
as well as preventing exercise and sports.  

It is therefore unclear as whether the Veteran is unable to 
work due to his service-connected disabilities prior to 
December 8, 2007.  As stated by the Court in Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject 
a claim for a TDIU without producing evidence, as 
distinguished from mere conjecture, that the Veteran can 
perform work that would produce sufficient income to be other 
than marginal.  The Board may not offer its own opinion 
regarding whether the Veteran can perform work based on his 
current level of disabilities, a technique that the Court has 
previously determined to be "inadequate" within Ferraro v. 
Derwinski, 1 Vet. App. 362, 331-32 (1991) (citations 
omitted).  A VA examination and opinion is therefore required 
to address this issue.

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.	Schedule the Veteran for appropriate VA 
examination to determine the effect of his 
service- connected disabilities on his 
employability from February 2004 to December 
2007.  He is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences on these claims.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  The claims file, 
including a complete copy of this remand, must 
be made available for review of the Veteran's 
pertinent medical history.

Based on examination findings, history 
reported by the Veteran, and other evidence 
contained in the claims file from February 
2004 to December 2007, an appropriate VA 
examiner should discuss all 
impairment/symptoms caused by the service-
connected coronary artery disease and 
hypertension for the period from February 2004 
to December 2007.  The examiner must offer an 
opinion as to whether these symptoms, when 
considered individually or altogether, made 
him unable to work for the period of February 
2004 to December 2007.  In that regard, the 
examiner should remark on whether any 
symptom(s) caused marked interference with 
employment or prevented him from working for 
the period from February 23, 2004 to December 
8, 2007.  To the extent possible, the examiner 
should specifically identify the time/date of 
when the Veteran's service-connected 
disabilities caused him to be unemployable for 
the period of February 2004 to December 2007.

The examination report must include a complete 
rationale for all opinions and conclusions 
expressed.  References must be made to the 
reports of record.

2.	Then readjudicate the claim in light of 
any additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him an SSOC and give him an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


